Exhibit 10.19

     
(LOGO) [c16797c1679701.gif]
  Ronald E. Elberger
Direct Dial: (317) 684-5195
Fax: (317) 223-0195
E-Mail: RElberger@boselaw.com

December 24, 2010

     
Jeffrey Smulyan
  J. Scott Enright, Esq.
JS Acquisitions, LLC
  Executive Vice President, General Counsel and Secretary
c/o James Strain, Esq.
  Emmis Communication Corporation
Taft Stettinius & Hollister, LLP
  One Emmis Plaza, Suite 700
One Indiana Square, Suite 3500
  40 Monument Circle
Indianapolis, IN 46204
  Indianapolis, IN 46204

Re: Engagement Letter
Dear Jeff and Scott:
This Engagement Letter will serve to confirm that JS Acquisition, LLC (“JSA”)
and Emmis Communication Corporation (“Emmis”) have retained our services to
provide representation on their behalf with regard to the prosecution of the
civil action captioned JS Acquisition, LLC v. Alden Global Distressed
Opportunities Master Fund, L.P., Alden Global Value Recovery Master Fund, L.P.,
and Alden Media Holdings, LLC, originally filed in the Marion Superior Court on
September 15, 2010, as cause number 49D04-1009-PL-040613, and removed to the
United States District Court for the Southern District of Indiana, Indianapolis
Division, as cause number 1:10-cv-01328-WTL-TAB, (the “civil action’), where it
is now pending, which representation will be in accordance with the following
terms and conditions:
JSA, to whom Emmis will pay the sum of Two Hundred Thousand Dollars
($200,000.00) as an investment between Emmis and JSA to which Bose McKinney &
Evans LLP (“BME”) is not a party, shall deposit the sum of Two Hundred Thousand
Dollars ($200,000.00) (the “Retainer”) in BME’s trust account. The sum of One
Hundred Twenty-Five Thousand Dollars ($125,000.00) of the funds tendered will be
applied against out of pocket costs and expenses (e.g., electronic discovery,
costs of depositions, overnight courier services, etc.) relating to the
aforementioned civil action. BME shall allocate Seventy Five Thousand Dollars
($75,000.00) to be applied against its attorney’s fees which will be calculated
at an hourly blended rate of $200/hour for all attorney’s services provided by
BME. If BME obtains a recovery with respect to claims by JSA, JSA, Emmis and BME
agree that (i) the first amounts up to one hundred and fifty percent of the
amount of BME attorneys fees and costs and expenses paid from the Retainer shall
be paid to Emmis, (ii) the first amounts in excess of amounts paid under item
(i) above, up to the amount of any out of pocket costs and expenses that were
incurred in excess of amounts paid from the Retainer, shall be paid to the party
who paid such additional costs and expenses, and (iii) all amounts in excess of
amounts paid under items (i) and (ii) above shall be paid as follows: one-third
to BME as a contingent fee and the remainder to JSA. Notwithstanding the
foregoing, JSA shall be responsible for the payment of all out of pocket costs
and expenses in the civil action.
111 Monument Circle, Suite 2700 | Indianapolis, Indiana 46204 Main Telephone:
317-684-5000 | Main Fax: 317-684-5173
www.boselaw.com

 

 



--------------------------------------------------------------------------------



 



Jeffrey Smulyan
J. Scott Enright
December 24, 2010
Page Two
Upon exhaustion of the retainer, we will continue to issue monthly invoices to
JSA for reimbursement of costs and expenses. In the event that our final billing
in this matter is less than the amount of the Retainer held at the conclusion of
this matter, we will refund the difference to Emmis.
This engagement is premised on candid communication with us and the
understanding that we will be kept informed with complete and accurate
information, documents and other communications relevant to the subject matter
of our representation or otherwise requested by us. Because it is important that
we be able to contact you at all times in order to consult with you regarding
your representation, we ask that you inform us, in writing, of any changes in
your address, telephone number, contact person, e-mail address, or other
relevant changes regarding your business.
Unless you instruct otherwise, we may communicate with you using e-mail,
facsimile transmission and cellular telephone with the understanding that these
methods carry an inherent risk of interception. By signing and returning this
engagement letter, you confirm in writing your informed consent to these risks.
Charges for BME attorney’s fees up to the sum of $75,000.00 are determined by
multiplying the $200.00 hourly discounted blended rate of the attorneys who
provide services by the amount of time, specified to the closest tenth of an
hour, spent providing services to or for you during the course of your
representation for the time spent. BME agrees that it is accepting the
contingent fee arrangement and will not charge for any BME attorney’s fees in
excess of $75,000, except as set forth herein. Where appropriate, other
attorneys in our firm may provide such services, subject to the review of George
Purdy, Andrew McNeil and/or myself.
JSA and Emmis will each receive a monthly statement detailing the amount of time
we spend, with a description of the services rendered on your behalf. Rates, as
hereinbefore set forth, will be applied to the amount of time we spend at any
given time, in units of no less than six (6) minute increments, or one-tenth
(1/10) of an hour. The services for which you will be billed and/or which are
subject to the contingent fee include, but are not limited to: all conferences
and/or consultation with you, any other attorney (co-counsel or opposing
counsel), person or party, whether in person or by phone, and all such
conferences with anyone who is or might be a fact witness or an expert witness
in this matter, analysis of legal issues and facts, legal research,
correspondence, negotiations and settlement discussions, preparation for or
calendaring any of the above, preparation for and attending hearings and trial,
drafting of various pleadings, briefs, discovery and responses and objections
thereto, and travel time to and from locations away from our office.
JSA will be responsible for the prompt payment of all out of pocket costs or
expenses necessary for this representation, including, but not limited to,
filing fees, court reporter fees, transcription costs, expert witness fees,
witness attendance and mileage fees. All such costs or expenses will be paid by
JSA, in advance where applicable. We do not usually pay or advance any such
costs for clients. Where possible, we will apply the costs Retainer and, if such
funds are exhausted, we will forward these types of charges to JSA for direct
payment. However, in exigent circumstances we may advance such costs to protect
or preserve certain rights.

 

 



--------------------------------------------------------------------------------



 



Jeffrey Smulyan
J. Scott Enright
December 24, 2010
Page Three
Other out-of-pocket costs and expenses which JSA will be expected to pay, or for
which we may require reimbursement, include without limitation: excessive
postage, fees for delivery or overnight courier services, certified or recorded
copies of documents, expenses associated with out-of-town travel, parking, and
other similar items. Our statements are payable within thirty (30) days after
invoice date with regard to which we may apply the retainer for fees
hereinbefore set forth.
Prompt payment is a condition of our continued representation. We reserve the
right to charge interest at the rate of 1-12% per month (18% annual percentage
rate) on statements not paid within thirty (30) days of the invoice date. In the
unlikely event JSA fails to pay our invoices and we must take legal action to
collect them, JSA will be responsible for any and all collection costs we may
incur, including attorneys’ fees, in collecting the unpaid balance of any such
statements, including interest.
JSA and Emmis each have the right to terminate our representation at any time;
provided that if Emmis terminates our representation and JSA does not, BME may
still pay BME fees and costs and expenses associated with the civil action from
the Retainer. If either of you do so, JSA will be responsible for all fees,
expenses, disbursements and charges incurred in connection with our
representation up to the date of termination, and the terminating party will be
responsible for the costs and fees to transfer the work to the terminating
party’s new attorney. We may also terminate our representation for any reason
consistent with the Rules of Professional Conduct, including the non-payment of
fees or other failure to comply with the terms of our engagement described in
this letter.
Unless you indicate otherwise, we will assume that all papers and property that
you provide to us are originals, and we will return any such papers or property
to you upon the conclusion of the representation. Copies of papers and
electronic documents and records we have retained that were created or obtained
for you likewise will be made available to you at your request. Our drafts and
work product will belong to us. We reserve the right, subject to any applicable
laws or rules or professional responsibility to the contrary, to apply records
retention policies and procedures to these items and also to destroy within a
reasonable time any items described in this paragraph that are retained by us.

 

 



--------------------------------------------------------------------------------



 



Jeffrey Smulyan
J. Scott Enright
December 24, 2010
Page Four
In addition, although our initial engagement does not involve tax advice, to the
extent that the scope of our engagement is modified in the future to include
federal tax advice, you should be aware that pursuant to recently-enacted U.S.
Treasury Department Regulations (Circular 230), we are required to advise you
that any federal tax advice we provide is not intended to be used, and cannot be
used, by anyone for the purpose of avoiding federal tax penalties that may be
imposed by the federal government or for promoting, marketing or recommending
any approach or tax structure to another party. This Agreement does not cover
any claims against Alden that may be asserted by Emmis.
If you agree to the foregoing terms, please sign the original of this letter and
return it to me at your convenience.
I look forward to assisting you with regard to the pending matter. To facilitate
receipt of the signed original of this letter, I enclose a self-addressed,
postage prepaid, return envelope.
Sincerely,
/s/ Ronald E. Elberger
Ronald E. Elberger
REE/mhw
Enclosures (2)

 

 



--------------------------------------------------------------------------------



 



Jeffrey Smulyan
J. Scott Enright
December 24, 2010
Page Five
I agree to, and accept, the foregoing terms and conditions set forth in this
Engagement Letter.

            JS Acquisitions, LLC
      By:   /s/ Jeffrey H. Smulyan         Jeffrey Smulyan        Dated:
December 24, 2010        Emmis Communications Corporation
      By:   /s/ J. Scott Enright         J. Scott Enright,        Executive Vice
President,
General Counsel and Secretary        Dated: December 24, 2010     

 

 